Citation Nr: 0027440	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  95-33 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis B 
or chronic active hepatitis C.

2.  Entitlement to a rating in excess of 30 percent, on 
appeal from the initial award of service connection for major 
depression.

3.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
headache residuals of head injury.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's wife and, appellant's sister-in-law 


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from July 1979 to November 
1994.

This appeal is from rating decisions of March and May 1995, 
March 1997, and April 1999 by the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).

The veteran testified in May 2000 at a hearing before the 
undersigned Veterans Law Judge, assigned by the Chairman, 
Board of Veterans' Appeals, to decide this appeal.  
38 U.S.C.A. § 7107(c) (West Supp. 2000).

The claims for a higher rate of compensation for major 
depression and for headaches are on appeal from the initial 
awards of service connection.  The Board has stated the 
issues consistently with the distinction between such appeals 
and claims alleging an increase in disability after an 
initial rating has become final.  See Fenderson v. West, 12 
Vet. App. 119 (1999).



FINDINGS OF FACT

1.  The veteran did not contract chronic hepatitis B or 
chronic active hepatitis C in service.

2.  Prior to November 7, 1996, the veteran's major depression 
was manifested by symptoms resulting in no more than severe 
impairment in the ability to obtain or retain employment.

3. Since November 7, 1996, the veteran's major depression has 
been manifested by deficiencies in most areas, such as work 
and family relations, judgment, and mood due to such symptoms 
as near-continuous depression affecting the ability to 
function independently, appropriately and effectively, and 
difficulty in adapting to stressful circumstances including 
work or a worklike setting.

4.  The veteran's headaches are the subjective residual of 
brain trauma.

5.  The veteran has a combined schedular rating greater than 
70 percent with one disability rated 40 percent or higher.

6.  The veteran cannot secure or follow a substantially 
gainful occupation due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  Neither chronic hepatitis B nor chronic active hepatitis 
C was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 
(1999).

2.  The schedular criteria for a 70 percent disability rating 
and no higher for major depression are met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9434 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).

3.  The schedular criteria for a rating higher than 10 
percent for post-head injury headaches are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045-9304 (1999).

4.  The schedular and regulatory criteria for a total 
disability rating based on individual unemployability due to 
service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

Service medical records reveal the veteran had an essentially 
negative medical history and physical examination on entrance 
into the service.  On his entrance medical history, he 
reported a high school or equivalent education and a prior 
occupation of bilingual teacher.  He sustained multiple 
musculoskeletal injuries in service, mostly in athletic 
activities.  In November 1980, he sought psychiatric 
treatment following the death of a son.  The initial 
diagnosis was situational stress.

In January and February 1984, the veteran sought psychiatric 
treatment for complaints diagnosed as adjustment disorder 
with mixed emotional features.  He was admitted to a VA 
hospital, obtaining a diagnosis of dysthymic disorder and 
marijuana dependence in remission.

In May 1986, the veteran had two days of hospitalization for 
a head injury.  The clinical record cover sheet identified 
the cause of injury as playing softball; slid into second 
base hitting head, no loss of consciousness.  The diagnosis 
was closed head injury, resolved.

In October 1991, the veteran complained of marital problems.  
The assessment was acute anxiety/depressive crisis.  On 
November 7, 1991, he sought psychiatric help for depression, 
which he related to his wife filing for divorce and her 
accusation that he had impregnated another woman.  He denied 
this, but admitted to verbally abusing his wife, and at least 
one instance of hitting her.  In another psychiatric 
interview that day, he admitted cheating on his wife.  He 
subsequently had psychiatric hospitalization in November and 
December 1991.  He again denied fathering a child out of 
wedlock.  Routine laboratory studies during this 
hospitalization showed liver enzymes to be high; SGOT (serum 
glutamic oxaloacetic transaminase) was 49, and SGPT (serum 
glutamic pyruvic transaminase) was 57.

An April 1993 record from Methodist Hospital shows the 
veteran was treated there after he hit the top of his head on 
a metal bar above a doorway while running up stairs.  He 
sustained a laceration without loss of consciousness, which 
was sutured.  A subsequent report noted he received 17 
sutures.  In May 1993, the wound was described as well 
healed; there was no evidence of trauma.

The veteran was admitted to a VA medical center (VAMC) in 
September 1993 with depressive symptoms and he was 
transferred to Walter Reed Army Medical Center (WRAMC) in 
October 1993, where he was hospitalized until March 1994.  
During this hospitalization, he had an examination for a 
medical evaluation board (MEB).  The MEB noted the veteran's 
reported of onset of current depressive symptoms after a head 
injury in April 1993.  History included beginning over-use of 
Tylenol with codeine due to constant headache following the 
head injury.  He subsequently tested positive for codeine and 
cocaine on random urine test, although he denied using 
cocaine.  He admitted to drinking large amounts of alcohol 
daily for the pain.

The veteran's social and family history included divorce from 
his first wife after his son's death from meningitis in 1982.  
He married his present wife in 1984.  He maintained contact 
with a child he fathered out of wedlock in 1990.

The MEB noted that a head injury playing softball in 1986 
resulted in a 30-minute loss of consciousness and two days of 
hospitalization during which he had amnesia for the event and 
he did not know who he was.  His 1991 psychiatric 
hospitalization was noted as related to marital separation 
and heavy alcohol use.  Review of systems noted a right 
shoulder rotator cuff injury in 1993.

Laboratory and x-ray data included SGOT of 95 and SGPT of 88.  
Repeat studies on November 14, 1993, showed an SGOT of 48 and 
an SGPT of 77 (with normal noted to be 5-42).  Urine drug 
screen was negative.  Computed tomography (CT) of the head 
was normal.  SPECT (single photon emission CT) scan of the 
head and MRI (magnetic resonance imaging) were normal.

Psychological testing revealed general slowing of cognitive 
abilities consistent with the interactive residuals effects 
of closed head injury, polysubstance dependence, and 
associated development of organic mental disorder not 
otherwise specified with psychotic, anxious and depressive 
features.

During hospitalization, the veteran was observed for signs of 
substance abuse withdrawal.  There were none.  After about 
two weeks of addiction treatment and other therapies, his 
depression was markedly worsening, and his interest in 
addiction services was minimal.  Addiction services treatment 
notes indicate the veteran repeatedly denied having an 
alcohol problem.  Upon reevaluation of his history and 
responses to current therapy, the underlying major depression 
was recognized as his driving emotion, complicated by self-
medication with alcohol and other substances.

The MEB proceedings of November 1993 identified the following 
diagnoses:  1. Major depression, recurrent, severe, without 
psychotic features, nonseasonal pattern, melancholic type.  
2. Organic mood disorder, depressed, severe, related to head 
injuries in 1986 and 1993.  3. Alcohol dependence, continuous 
with past history of abuse in 1980.  4. Codeine dependence, 
continuous.  5. Borderline personality traits.  6. Status 
post head injury, 1986 and 1993.  7. Status post right 
rotator cuff injury.

Additional records from the WRAMC hospitalization include 
liver function tests on November 16, 1993, which found AST 
(aspartate transaminase, also known as SGOT) of 64 (normal 
15-59), and ALT (alanine transaminase, also known as SGPT) of 
99 (normal 21-72).  A comment on the report stated that any 
abnormality of ALT could be a marker of serious liver 
disease, including chronic viral hepatitis, and testing for 
hepatitis C antibody should be considered if ALT was 
repeatedly elevated.  November 17, 1993, tests for HBVSAG 
(hepatitis B virus surface antigen) was nonreactive (normal) 
and HBVCOR (hepatitis B virus core antibody) was negative 
(normal).  In January 1994, AST measured 64 and ALT measured 
99.  The WRAMC diagnoses were major depression, recurrent, 
severe, without psychotic features, nonseasonal pattern, non-
melancholic type; organic mood disorder, depressed, severe; 
alcohol dependence, continuous, and codeine dependence, 
continuous.  Listed procedures included alcohol 
detoxification.

A January 1994 report from WRAMC to the Social Security 
Administration described the veteran's social isolation and 
deficits in social functioning, limited capacity for 
concentration and to complete tasks, comprehend information 
necessary to perform tasks requiring concentration, reduced 
personal hygiene during acute depression, and lack of 
performance of household activities such as shopping and 
paying bills.

In January 1994, an Army physical evaluation board (PEB) 
found the diagnosed major depression and organic mood 
disorder secondary to head trauma to render the veteran unfit 
for military duty.  He was placed on the temporary disability 
retired list (TDRL) pending future examination to determine 
fitness to resume duty or obtain medical discharge.

In April 1994, the Social Security Administration (SSA) 
granted the veteran disability benefits for a primary 
diagnosis of affective disorders with a secondary diagnosis 
of substance addiction-drugs.  A supporting Mental Residual 
Functional Capacity Assessment found markedly limited ability 
to maintain attention and concentration for extended periods.  
Also markedly limited was the ability to complete a normal 
workday and workweek without interruptions from 
psychologically based symptoms and to perform at a consistent 
pace without an unreasonable number and length of rest 
periods.

On May 19, 1994, the veteran was admitted to a VA Medical 
Center (VAMC) with complaints of severe sore throat for five 
days following recent intubation for right shoulder surgery.  
He was hospitalized for five days for antibiotic therapy.  
The hospital records show AST of 54 and ALT of 74 during that 
time.  The discharge diagnoses were acute 
pharyngotonsillitis, depressive disorder, and abnormal liver 
function test.  Status post operation for dislocated right 
shoulder was listed as a pertinent clinical diagnosis noted 
but not treated and which did not affect this episode of 
care.

In June 1994, a military mental health clinic referred the 
veteran to a VAMC for psychiatric treatment.  The veteran 
reported current marital discord and ambivalence toward his 
wife, who made him unable to return to his true love, a woman 
with whom he had fathered a child out of wedlock.

An August 1994 addendum to a narrative summary from Patterson 
Army Community Hospital reported that the veteran had 
shoulder surgery on May 13, 1994, for impingement syndrome on 
the right.  Immediately post-operatively, the veteran had a 
superficial infection in his wound and he was readmitted for 
six days of antibiotic therapy.

VA outpatient records of January 1995 to June 1996 show 
ongoing psychiatric treatment.  The records include notes 
that the veteran could not travel alone to another city for 
TDRL update examinations.

In January 1996, the veteran and his wife testified at a 
hearing before a VA hearing officer regarding claims for 
increased rating for psychiatric disorder and for residuals 
of head injuries.  He reported his military and VA 
psychiatric treatment since discharge from WRAMC in 1994.  He 
reported presently seeing O. Rodriguez, a private doctor.  
The veteran's representative stated his intent to submit an 
authorization for release of information to obtain those 
medical records.  The veteran reported his current 
psychiatric symptoms.  He said his depression and all other 
symptoms started with the 1993 head injury.  He reported 
constant headaches.  The veteran's wife testified they had 
been married 11 years.  She described the veteran's 
activities on a typical day.  She said he sometimes talked 
improperly, yelling and arguing, to which she would walk away 
and leave him screaming to himself.  She said he slept well 
occasionally with medication, and that she must give him his 
medications or he would neglect to take them.  She described 
deterioration in his activity level and personality over the 
time she had known him.  She said he did not shop, was no 
help in the house, and he was indifferent to his neighbors.  
Regarding his headaches, she stated they had become more 
violent, that he would lose his bearings, say one thing then 
another, and forget what he just spoke about.  In closing, 
the hearing officer noted the importance of submitting the 
private doctor's treatment records and that he would obtain 
SSA records.

In January 1996, the veteran had a VA examination of the 
brain that diagnosed status post head trauma with post-
traumatic headaches.  A January 1996 VA psychiatric 
examination diagnosed major depression, not psychotic, with a 
GAF (global assessment of functioning) of 65.  In March 1996, 
VA general medical examination diagnosed status post 
bilateral knee sprains with tendinitis and chondromalacia 
patella, status post-traumatic dislocation and surgery of the 
right shoulder, clinical right C-6 radiculopathy, and 
degenerative joint disease of the knees and cervical spine 
with diminished disc space at C6-7 by x-ray.  The examiner 
opined that the veteran's health conditions did not render 
him unemployable.  An April 1997 examination of the right 
shoulder found limitation of motion in all planes without 
objective evidence of pain and with subjective complaint of 
pain on rotation.  The diagnosis was post-traumatic 
dislocation and surgery to the right shoulder.

In August 1996, the veteran submitted a report of 
psychological evaluation by M. Gonzalez, Ph.D., who saw the 
veteran on referral from Dr. Rodriguez.  The psychiatric 
testing showed cognitive impairment.  On consideration of the 
testing and mental status examination, Dr. Gonzalez diagnosed 
acute adjustment disorder with depressed mood.

May 1997 outpatient records, apparently from Eisenhower Army 
Medical Center, show complaints of back, neck, and upper 
extremity pain.  The symptoms apparently resolved with 
medication and a course of directed exercises.

August 1997 medical records from Roosevelt Roads Naval 
Hospital include serum laboratory studies that showed 
SGOT/AST was 55 and SGPT/ALT was 79.  Serum was reactive for 
hepatitis B and for hepatitis C antibodies, with repeat study 
for hepatitis C virus also reactive.  In June 1998, there was 
positive quantification analysis of RNA replications of 
hepatitis C virus.

In October 1997, the veteran reported to Fort Gordon Army 
Hospital, stating to the admitting nurse that he did not know 
why, but he thought he had been ordered there.  The nurse 
noted he was there for TDRL examination.  The veteran's 
affect was labile, sad, and anxious, with intermittent eye 
contact.  His posture was slumped.  He was disheveled and 
unshaven.  He showed poor short and long term memory, 
consulting with his wife for answers to simple questions such 
as the number of his children.

The same day in October 1997, the veteran had a TDRL 
examination for the MEB.  An interim history noted the 
veteran to be followed by a VAMC for psychiatric treatment 
and to be on psychotropic medication.  The veteran related 
chronic depressive symptoms since his first MEB evaluation in 
December 1993.  He reported continued difficulty sleeping 
without medication.  He avoided most social situations 
because he was easily agitated.  He reported having chronic 
anhedonia and physical weakness.  He reported continued guilt 
over his medical problems and inability to work.  He noted 
poor energy, concentration, appetite, hopelessness and 
despair over a lack of resolution of his depressive symptoms.  
He reported chronic medical problems with his throat and 
musculoskeletal system.  He had recently had evaluation for 
hepatitis B and C.  He denied current problems with alcohol, 
cocaine, or codeine abuse.  He stated he had been constantly 
unable to work and had variable ability to function at home.  
He denied current suicidal or homicidal ideation.

He reported musculoskeletal injuries in service and current 
bilateral knee sprains, history of right shoulder injury, 
history of cervical radiculopathy and disc space narrowing 
and history of two head injuries.  He denied psychiatric 
history before his initial medical board.  He reported his 
last use of ethanol in 1993.  He denied other drug use.  
Physical examination was essentially normal except for the 
tonsil enlargement that was under current treatment and 
decreased range of motion in the upper extremities.  Liver 
panels showed slightly elevated SGOT at 47 and ALT at 51.

On mental status examination, the veteran was alert and 
oriented to time, person, place, and objects.  He was well-
groomed in civilian clothes.  He showed psychomotor 
agitation.  He was cooperative.  He had poor eye contact and 
his mood was depressed with constricted affect.  His thoughts 
were logical, linear and goal directed.  He denied risk of 
harm to himself or others.  No abnormal perceptions were 
noted.  He had fair insight and fair judgment.  Memory was 
shown to be intact to recall, recent and remote memories.

The MEB reported that the veteran continued to experience 
chronic episodes of depression and inability to work.  
Anxiety caused the veteran to avoid social situations and to 
remain at home.  He continued to have neurovegetative signs 
and symptoms of depression at times, which led to 
hopelessness and despair that his depression was slow to 
resolve.  His prognosis appeared poor based on his chronic 
symptoms and lack of resolution with continued treatment.

The MEB diagnosed the following: Axis I: 1. Major depression, 
recurrent, severe without psychotic features, melancholic 
type, manifested by insomnia, agitation, crying spells, 
extreme anger, feelings of hopelessness and despair, and 
history of self-medication with alcohol and cocaine; 
impairment for further military duty was marked; impairment 
of social and industrial adaptability was considerable.  2. 
Organic mood disorder, depressed and severe, status post head 
injuries in 1986 and 1993, and marked by severe depression, 
agitation, anger, frequent crying spells, insomnia, 
anhedonia, loss of appetite and self-medication with alcohol 
and codeine.  3. Alcohol dependence, currently in remission.  
4. Codeine dependence, currently in remission.  Axis II: 
Borderline personality traits.  Axis III: Status post head 
injuries in 1986 and 1993; status post rotator cuff injury in 
1993.

A VA outpatient record of March 1998 regarding hepatitis 
noted the veteran's history that his wife was told in 1995 
that she had hepatitis B and C.  He was found to have 
elevated liver function tests in 1994 without history 
intravenous drug use, inhalation of cocaine, and no alcohol 
since 1993.  He also had no history of jaundice, general 
weakness, or abdominal discomfort.  Current physical 
examination was essentially normal.  Laboratory studies 
revealed SGOT of 55 and SGPT of 79.  Hepatitis B surface 
antigen was negative.  Hepatitis B antibody was positive.  
Hepatitis C antibody was positive.  The assessment was 
chronic hepatitis C, currently no evidence of chronic liver 
disease.

In April 1998, the veteran testified in support of his TDIU 
claim at a hearing before a VA hearing officer about his 
several service-connected disabilities, including 
psychiatric, lumbar spine, right shoulder, knees, and 
headaches from a head injury.  He stated that together they 
made him unable to work.  He complained of back pain and 
spasms.  He stated he helped out as a handyman at a ballpark 
next to his home, but otherwise, he stayed at home and did 
little.  He said he could not be with his children, because 
he became frustrated and had hit his son.  He reported 
treatment for his neck in a private clinic the year before.  
He reported a short time of working since service, apparently 
for a government agency administering some type of test, but 
being told he was unable to do the work.

In January 1999, a VA physician reviewed the veteran's VA 
claims folder and service medical records searching for 
documentation of hepatitis in service.  The reviewer noted a 
long-standing history of substance abuse, alcohol and drug 
dependence during active military service.  The veteran was 
noted to claim he incurred hepatitis B and C infection during 
service between 1979 and 1994.  Review of previous medical 
records showed a hepatitis profile of November 17, 1993, 
reporting non-reactive HBVSAG and negative HBCABIGM.  The 
reviewer stated that she found no evidence of documented 
hepatitis in the service medical records.  She noted the 
August 1997 laboratory reports of reactive hepatitis B core 
antibody and hepatitis C virus, confirmed with hepatitis C 
virus RNA quantitative.  The reviewer opined that in view of 
the veteran's history and service medical records, substance 
abuse was the most likely cause of his hepatitis B and C.

In February 1999, the SSA responded to VA's several requests 
for the veteran's complete SSA disability file, reporting the 
file could not be located.

The veteran and his sister-in-law testified at a hearing 
before the undersigned in May 2000.  The veteran submitted 
April 2000 VA and military medical records and an article 
about hepatitis from a medical journal, waiving initial 
consideration by the RO.  He stated that 1993 laboratory 
tests had shown no signs of hepatitis.  He averred that he 
developed hepatitis shortly after right shoulder surgery in 
1994.  He denied intravenous drug use as a possible source of 
infection.  He denied any drug use in service other than 
marijuana.  He stated he learned of his hepatitis C infection 
in 1994 or 1995, after his wife was diagnosed with it at the 
time she had some surgery related to their baby.  She 
suspected him as the source, and when he was diagnosed, it 
confirmed he was the source.  He reported that after his 
shoulder surgery, he felt bad and was readmitted that night 
with fever, chills, and appearing yellow, and that he was 
told at that time he looked yellow.  He reported he was 
diagnosed with hepatitis at Roosevelt Roads Naval Hospital 
about 1994 or 1995, after November 1994, which is when he was 
out of the service.  He reported his work history as only 
pre-military and his duties in the Army.  He said he had 
attempted vocational rehabilitation, but could not complete 
the evaluation test.  The veteran described his typical day.  
He reported constant headaches, two to three a week, more 
frequently if he argued with his wife, lasting for 10 to 15 
minutes, for which he went into a quiet, dark room and took 
Tylenol.  He stated he could not seek any substantially 
gainful employment because of his service-connected 
disabilities.

The veteran's sister-in-law testified that she had known the 
veteran since 1976.  She identified herself as a university 
graduate and as a diagnostic medical stenographer, currently 
working at a university medical center and pursuing a master 
of public health degree concentrating in epidemiology.  When 
asked what her profession entailed, she responded, "We do 
diagnosis, I do ultrasounds for vascular echocardiograph, 
abdomen and OB [obstetrics]."  She stated the veteran had 
deteriorated psychologically during the time she had known 
him.  She said his conversation was sometimes incoherent, and 
he was sometimes aggressive.  She said he used to be mild 
tempered, a good and faithful husband, and a good father.  
She said he does not remember past events.

Regarding the liver function tests at WRAMC in 1993 and the 
negative serial tests for hepatitis B, she testified that the 
tests were suggestive of hepatitis C, but that "they" did 
not want to test the veteran for that.  She reported that the 
veteran had a biopsy to verify hepatitis C.  She alluded to 
surgery after which he was jaundiced and she could see 
something was very, very wrong when she accompanied the 
veteran to the hospital in 1994 after his surgery.  She 
stated that the veteran's wife was found to have hepatitis 
during pre-operative blood work during her pregnancy in 1994, 
and that only the [veteran's] surgery had transpired.  She 
stated that the records of the veteran's surgery were "not 
there," because the military had lost them.  She stated the 
veteran had been accused of being a drug user and a womanizer 
and thereby contracted hepatitis.  She stated that "we" had 
provided the scientific evidence that this was not the case.  
She said that he had never been an intravenous (IV) drug 
user.  She said that she knew him very, very well, and he was 
not a womanizer.  She stated that "for me as a health care 
professional there is a 98 percent possibility [sic] that he 
contracted the hepatitis through this surgery . . . ."

The veteran testified that he did not have an alcohol 
problem.  He reported that he was put in an alcohol 
detoxification program at WRAMC after his head injury, but 
evaluation revealed alcohol was not his problem and that he 
did not have a drug problem.  The veteran associated all of 
his problems with his head injury.  The veteran's sister-in-
law stated the veteran could not tolerate the stress of 
working, because he could not retain instructions.

The veteran submitted a medical journal article, Kathryn J. 
Rezents, Ruth B. Foster, and Michael D. Goldstein The As, Bs, 
Cs, Ds, & Es of Hepatitis 46 AAOHN Journal 205 (April 1998), 
which identified modes of transmission, risk factors, 
incubation period and manner of prevention of infection by 
the several types of hepatitis virus.  Hepatitis B is 
transmitted percutaneously and permucosally.  Risk factors 
include intravenous drug use and sex with multiple partners.  
The incubation period is 45 to 180 days (average 60 to 90 
days).  Preventive measures include adequate sterilization of 
medical equipment.  Id.at 216, table.  Hepatitis C is 
transmitted percutaneously by exposure to contaminated blood 
and plasma or via contaminated needles and syringes, with 
transmission by household contact and sexual activity not 
well defined.  Id. at 212.  Risk factors include intravenous 
drug use and multiple sex partners.  The incubation period is 
two weeks to six months (most commonly six to nine weeks).  
Preventive measures include adequate sterilization of medical 
equipment.  Id. at 216, table.

An April 2000 VA psychiatric evaluation identified the 
veteran's current complaints as sadness, irritability, 
inability to feel pleasure in daily tasks, feelings of 
worthlessness, and guilt feelings.  Current symptoms included 
anxiety, restlessness, tenseness, jumpiness and 
hypervigilance.  Mental status examination revealed adequate 
hygiene, appropriate dress, coherent and logical thought with 
normal content, feelings of guilt and worthlessness, 
depressed mood with appropriate affect, intact memory, and 
normal ability for abstraction.  The GAF was 40.

In August 2000, the veteran submitted additional evidence to 
the Board that included medical records of his wife and 
recent records of his treatment at WRAMC.  An undated record 
(with reference to an August 1997 test) pertains to her 
referral for follow-up on positive findings for hepatitis B 
and C.  There was history of referrals in April, May, and 
July 1995 without follow-up.  She was said to have been found 
positive for hepatitis B and C during pre-operative blood 
work prior to a bilateral tubal ligation in August [year not 
reported].  She had been asymptomatic, married for 12 years 
with one sexual contact, no IV drug use, no tattoos or blood 
transfusions, no significant travel, no elective abortion.   
Upon testing, the impression was positive for hepatitis B and 
C, with further test results pending.

An August 2000 record from WRAMC reveals the veteran was 
brought to the hospital for treatment of hepatitis C.  He 
arrived with complaints of depressive symptoms beginning a 
few months before with  his wife's declaring she wanted a 
divorce.  He reported his psychiatric symptoms over the past 
two months.  Medical history included hepatitis C and report 
of hepatitis B, which was considered a questionable 
diagnosis.


II.  Analysis


A.  Service Connection for Hepatitis B or C

The November 1993 and January 1994 liver function test 
reports from WRAMC showing elevated ALT with indication of 
the possibility of hepatitis C are sufficient evidence to 
render the claim for service connection for hepatitis 
plausible and hence well grounded.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); see 38 U.S.C.A. § 5107(a) (West 
1991).

VA has a duty to assist a person who submits a well-grounded 
claim to develop the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  VA has obtained all available 
pertinent evidence of which it has notice and has afforded 
the veteran contemporaneous examination appropriate to the 
determination necessary to make as to this issue.  The duty 
to assist is discharged.  Id.

Whereas there is no evidence the veteran had hepatitis prior 
to service, he is presumed to have entered service sound in 
respect to hepatitis, i.e., without the disease.  38 C.F.R. 
§ 3.304(b) (1999).  The veteran's service medical records 
reveal elevated liver function tests as early as November 
1991.  The Board does not interpret the elevated liver 
functions alone as diagnostic of hepatitis, because the VA 
physician who reviewed the entire file in January1999, 
including service medical records with reports of elevated 
liver function, opined that there was no evidence of findings 
of hepatitis in service.  Absent medical evidence to the 
contrary, the elevated liver function tests are not evidence 
of a condition noted in service, where that condition is 
hepatitis.  38 C.F.R. § 3.303(b) (1999).  Moreover, even if 
elevated liver enzymes in service were a condition within the 
meaning of the regulation, there is not continuity of 
symptomatology between the condition noted in service and the 
subsequent diagnosis of hepatitis B and C.

The January 1999 reviewer related the hepatitis to substance 
abuse, but that relationship and the fact of substance abuse 
in service do not combine to imply the hepatitis began in 
service.  Incidentally, if the hepatitis was the result of 
substance abuse, the veteran, who filed his claim in 
September1 1998, would be precluded by law from receipt of 
disability compensation for the disease as not incurred in 
line of duty.  See 38 U.S.C.A. § 1110, 1131 (West Supp. 
2000); 38 C.F.R. § 3.1(m) (1999).

There was no positive diagnosis of hepatitis B or C until the 
hepatitis studies at Roosevelt Roads Naval Hospital in August 
1997.  Thereafter, there is consistent evidence of hepatitis 
B and C in the form of serum studies either positive for 
antigen or reactive for antibody, as at the VA clinic in 
March 1998, and the June 1998 quantification of hepatitis C 
virus RNA at Roosevelt Roads.

The January 1999 opinion, together with the absence of 
documentation of hepatitis in the veteran prior to August 
1997 in an extensive record is highly probative that the 
veteran did not have hepatitis in service.  Significantly, 
the earliest recorded history of the veteran's wife's 
infection appeared in her medical record of August 1997, 
after the veteran's diagnosis.  Thus, the date of the 
veteran's wife's infection is at best historical and not 
corroborated by contemporaneous evidence.  He and his wife 
testified at a VA hearing in January 1996 without mentioning 
hepatitis, which the Board finds inconsistent with his 
current allegations.

The January 1999 VA reviewer did not opine about a precise 
mechanism of the veteran's infection.  She did not attribute 
it to IV drug use, as the May 2000 hearing testimony implied.  
For purposes of this claim, it is not VA's burden to 
positively identify the mechanism of infection.  The burden 
of producing evidence to support his claim is the veteran's, 
notwithstanding VA's duty to assist him to develop facts 
pertinent to his claim.  38 U.S.C.A. § 5107(b) (West 1991).

The essence of the veteran's argument is that he must have 
contracted hepatitis B and C from surgery on his right 
shoulder in May 1994, because his wife was diagnosed with 
hepatitis shortly thereafter, and there could be no source of 
her infection but him, and he could not have any source of 
infection but the surgery.  The veteran's testimony that he 
contracted hepatitis shortly after his May 1994 shoulder 
surgery is not credible testimony, because the veteran has 
demonstrated throughout the record that he is not a reliable 
historian, variously admitting and denying fathering a child 
out of wedlock.  Moreover, even if he was a reliable 
historian, his testimony would not be probative, as he lacks 
the medical expertise necessary to diagnose hepatitis.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992) (medical 
opinions are acceptable as medical evidence only if from 
person with requisite expertise).

The veteran's sister-in-law asserted the veteran submitted 
scientific evidence of the veteran's infection with hepatitis 
from the shoulder surgery, but the Board finds none of 
record.  Her testimony sought to exclude all other possible 
sources of infection by showing no other risk factor could 
pertain to the veteran, testifying about his good and 
faithful behavior as a husband and father.  The record 
patently contradicts her testimony, showing he abused his 
wife and son and fathered a child out of wedlock, all of 
which the veteran admitted repeatedly over the years.  The 
Board concludes that either she fabricated her 
characterization of the veteran, or she does not know him as 
well as she testified she does.  Either way, her testimony is 
not credible, and it has no probative value to exclude other 
potential sources of the hepatitis infection.

The sister in law presented herself as a medical expert.  The 
Board finds that the credentials and work experience that she 
reported do not represent sufficient expertise to render 
probative her seemingly precise estimation of 98 percent 
"possibility" of hepatitis infection of the veteran during 
surgery in service.  Moreover, she provided no explanation 
how she derived the precise statistical "possibility" of 98 
percent, which renders the bare statistic without probative 
value.  Additionally, her report of jaundice upon post-
surgery readmission is not strong evidence of hepatitis in 
the absence of medical correlation, and the VA hospital 
records of May 1994, which appear to actually be those of the 
referenced hospitalization, make no mention of jaundice.  The 
March 1998 VA clinic record noted a negative history for 
jaundice.  The journal article she submitted showing minimum 
incubation periods for hepatitis B and C further contradicts 
her testimony of symptoms of hepatitis immediately after 
surgery.  Furthermore, the Board finds more persuasive and 
assigns greater probative weight to the medical opinion 
rendered by the VA doctor who reviewed the veteran's claims 
file.

The medical article submitted does not amount to evidence 
that the veteran contracted hepatitis in service.  It shows 
multiple sources of infection, and the record shows the 
veteran participated in some, even excluding intravenous drug 
use.  It is immaterial to proving when the veteran contracted 
hepatitis that clean surgical instruments is an acknowledged 
precaution against infection; that fact is not evidence that 
surgical instruments used on the veteran in service were 
contaminated with hepatitis virus.

The mystery of how the veteran's wife contracted viral 
hepatitis need not be resolved to decide this issue.  Lack of 
an explanation other than by infection by the veteran is not 
evidence that the veteran contracted hepatitis B or C in 
service.  All of the evidence together, including that 
related to service, does not show that the veteran's 
hepatitis, first diagnosed after service, was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  The clear 
preponderance of the evidence is against granting service 
connection for chronic hepatitis B or for chronic active 
hepatitis C.



B.  Higher Ratings

The veteran has appealed from initial disability ratings, and 
the claim is well grounded due to that posture.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The disability may vary 
over time in such cases, and correspondingly the rating may 
be "staged" consistent with facts showing interim increases 
or decreases in the level of disability.  Fenderson, 12 Vet. 
App. 119.  The RO did not consider staged ratings.  The Board 
finds no prejudice to the veteran in now considering staged 
rating when the RO did not.  Consequently the Board may 
proceed with disposition of the issues.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993). 

The evidence of record is sufficient to decide the appeal.  
The veteran did not submit authorization for VA to obtain 
records from Dr. Rodriguez, although he stated he would, and 
although the hearing officer advised him to submit them.  He 
did submit a record resulting from his referral by Dr. 
Rodriguez.  The Board construes that as indicating he 
submitted the evidence he felt was pertinent to his claim.  
VA has no further duty to assist the veteran regarding 
obtaining records from Dr. Rodriguez.  38 U.S.C.A. § 5107(a) 
(West 1991).


1.  Major Depression

During pendency of this claim, VA amended the rating criteria 
for mental disorders effective November 7, 1996.  See 61 Fed. 
Reg. 52700 (1996).  When rating criteria change during the 
pendency of an appeal, VA must apply the version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, the amended criteria 
cannot apply prior to their expressly promulgated effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991).  Therefore, the Board 
must evaluate the veteran's claim from the effective date of 
the new criteria under both the old and the current criteria 
in the VA Schedule for Rating Disabilities to ascertain which 
version, if either, is more favorable to the appellant.

The rating criteria for 100 and 70 percent ratings preceding 
the change (old criteria) are as follows:

100 percent: The attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  70 
percent: Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9434 (1996).

The revised (new) rating criteria are as follows:

100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).

Review of the extensive psychiatric record reveals that the 
veteran satisfies the 70 percent criteria under either the 
old or the new rating schedule.  Persistence of severe 
depression is the hallmark of his psychiatric condition.  A 
finding of impairment in the ability to obtain or retain 
employment is consistent with the SSA finding of the 
projected level of his functioning in an employment setting.  
However, the veteran does not have totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with the other symptoms listed as criteria for a 
schedular 100 percent rating under the old criteria.  
38 C.F.R. § 4.132, Diagnostic Code 9434.  Neither does the 
evidence show that his service connected depression alone 
renders him demonstrably unable to obtain or retain 
employment.  The SSA determination of disability was based, 
in part, on substance dependence.  It does not demonstrate 
that the veteran was unable to obtain or retain employment 
solely because of his service-connected depression.

Under the new criteria, the record clearly show 
symptomatology very much like that listed as criteria for a 
70 percent rating, and that it results in occupational and 
social impairment.  The record does not show sufficient 
instances of the symptoms listed as criteria for a 100 
percent rating to nearly approximate that level of 
disability.  See 38 C.F.R. § 4.7 (1999).  There is a single 
documented instance of lapse in personal hygiene, which does 
not amount to intermittent behavior.  Nor is there evidence 
of persistent danger of the veteran hurting himself or 
others, despite some reports of his having such ideas and 
some history of domestic abuse.

Under neither the old nor the new criteria does the 
disability picture more nearly approximate that required for 
the next higher rating.  38 C.F.R. § 4.7 (1999).  The 
evidence supports finding that the veteran is entitled to a 
70 percent disability rating and no more for major depression 
throughout the period under review.


3.  Post-traumatic Headaches

In January 1997, the RO determined headache from head injury 
to be an element of the veteran's disability warranting a 10 
percent rating by analogy to migraine.  See 38 C.F.R. 
§§ 4.20, 4.124a, Diagnostic Code 8100 (1999).

The evidence relates the veteran's headaches to head trauma.  
There is no diagnosis of migraine, and the headache residuals 
of a head injury are incorrectly rated by analogy to 
migraine.  Regulation provides specifically for headache as a 
subjective residual of brain trauma.  It is to be rated 10 
percent and no more under diagnostic code 9304 (dementia due 
to head trauma).  A higher rating requires a diagnosis of 
multi-infarct dementia.  38 C.F.R. § 4.124a, Diagnostic Code 
8045 (1999).  The veteran has had multiple diagnostic studies 
of his brain without evidence of infarction, and there is no 
diagnosis of multi-infarct dementia.  The veteran's headaches 
as a residual of his head injuries are properly rated as 10 
percent disabling.  Id.


C.  TDIU

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to  
bring the combined rating to 70 percent 
or more.

38 C.F.R. § 4.16(a) (1999).  Prior to this Board decision, 
the veteran's combined disability rating was 70 percent, but 
no single disability was 40 percent disabling, and he was not 
amenable to receiving a TDIU under this subsection of 
regulation.

Pursuant to the Board's decision in this case, the veteran 
satisfies the schedular requirements for a TDIU, and the 
Board has authority to award the benefit in the first 
instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996) (Board 
lacks authority to award TDIU in the first instance where 
schedular rating does not meet requirements of 38 C.F.R. 
§ 4.16(a), and the extra-schedular rating authorized by 
section 4.16(b) requires initial submission of case to VA 
officer authorized to make such award).

The veteran has not worked since separation from service.  
The psychiatric review of mental residual functional capacity 
done for the SSA is very persuasive that regardless of how 
the veteran's symptoms comport with the VA rating schedule, 
he in fact cannot function in the workplace to an extent that 
would permit him to maintain employment.  Considering 
together the severe level of the veteran's industrial 
impairment due to psychiatric illness and the additional 
physical disability due to his several service-connected 
orthopedic conditions, the evidence is sufficient to find the 
veteran unable to secure and follow a substantially gainful 
occupation.



ORDER

Service connection for chronic hepatitis B and chronic active 
hepatitis C is denied.

A higher rating for headache residuals of head injury is 
denied.

A 70 percent schedular rating for major depression and a 
total disability rating based on individual unemployability 
are granted, subject to regulations governing payment of 
monetary benefits.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

